Order, Appellate Term, entered June 14, 1977, affirming a judgment of the Civil Court, New York County, entered April 23, 1976, dismissing plaintiff’s complaint after trial, unanimously affirmed, with $60 costs and disbursements of this appeal to respondents. We find it unnecessary on this appeal to reach the question as to whether or not section 123 (subd 3, par [b]) of the Insurance Law, bars an action in quantum meruit by an adjuster. From the facts developed at the trial, it is apparent that the plaintiff, a public adjuster, performed services in connection with the settlement of a claim pursuant to a contract with the mortgagor and not at the request or invitation of the defendant mortgagee. Nothing in the facts disclosed supports an action in quantum meruit against this defendant. Concur—Silverman, J. P., Evans, Lynch, Sandler and Sullivan, JJ. [91 Misc 2d 118.]